 



Third Amendment
dated as of May 17, 2007
to
FIRST AMENDED AND RESTATED
MEMORANDUM OF AGREEMENT
REGARDING
GAMING DEVELOPMENT
AND
MANAGEMENT
AGREEMENT
between
SHINGLE SPRINGS BAND OF MIWOK INDIANS
a federally recognized tribe
and
LAKES KAR-SHINGLE SPRINGS, LLC
a Delaware limited liability company
Dated: October 13, 2003
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

- 1 -



--------------------------------------------------------------------------------



 



     THIS THIRD AMENDMENT (“Third Amendment”) to the October 13, 2003 FIRST
AMENDED AND RESTATED MEMORANDUM OF AGREEMENT, as amended by the parties’
June 16, 2004 Amendment and January 23, 2007 Amendment, is made by and between
the Shingle Springs Tribal Gaming Authority (hereinafter referred to as
“Authority”), an instrumentality of the Shingle Springs Band of Miwok Indians, a
federally-recognized Indian tribe (hereinafter referred to as “Tribe”),
authorized by tribal Resolution 2004-18 and its related Ordinance, as amended,
to exercise the Tribe’s proprietary rights and powers in connection with a
gaming facility to be developed on behalf of the Tribe by the Authority, whose
offices are located at P.O. Box 1340, Shingle Springs, California 95682, and
Lakes KAR-Shingle Springs, LLC, a Delaware limited liability company
(hereinafter referred to as “LKAR”), whose business office is located at 130
Cheshire Lane, Minnetonka, MN 55305, and entered into as of the 17th day of May,
2007.
RECITALS
     A. The Tribe is a federally recognized Indian tribe eligible for the
special programs and services provided by the United States to Indians because
of their status as Indians and is recognized as possessing powers of
self-government.
     B. In compliance with the Indian Gaming Regulatory Act of 1988, P.L.
100-497, 25 U.S.C. 2701 et seq. as it may from time to time be amended, the
Tribal Council of the Tribe has enacted a tribal ordinance regulating the
operation of gaming activities on Tribal Lands (hereinafter referred to as the
“Tribal Gaming Ordinance”), creating the Shingle Springs Tribal Gaming
Commission, and authorizing Class II Gaming and Class III Gaming on its Indian
lands subject to the provisions of the Tribal Gaming Ordinance and a
Tribal-State Compact.
     C. The Tribe is committed to the use of gaming activities to provide
employment and address the social, economic, education, and health needs of its
members; to increase the revenues of the Tribe; and to enhance the Tribe’s
economic self-sufficiency and self-determination.
     D. Because the Tribe lacks the resources to develop and operate a gaming
facility and enterprise on its own, it desired to retain the services of a
developer and manager with knowledge and experience in the gaming industry to
secure financing, develop, manage and operate a Class II Gaming and Class III
Gaming facility and related resort facilities located on its Indian lands in
accordance with the Indian Gaming Regulatory Act of 1988, as amended.
     E. To assist with the financing, development, management and operations of
its planned gaming facility and enterprise to be known as the Foothill Oaks
Casino (the “Project”), the Tribe and LKAR entered into the First Amended and
Restated Memorandum of Agreement Regarding Gaming Development and Management
Agreement (as amended by an Amendment dated June 16, 2004 and approved by the
Chairman of the National Indian Gaming Commission (“NIGC”) on July 19, 2004 and
as further amended by a Second Amendment dated January 23, 2007 approved by the
NIGC on March 20, 2007, hereinafter collectively referred to as the “October 13,
2003 Amended Memorandum
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

2



--------------------------------------------------------------------------------



 



Agreement”) and other Transaction Documents dated October 13, 2003 in connection
with the Project; capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the October 13, 2003 Amended Memorandum
Agreement.
     F. On April 21, 2007, the Tribal Council of the Tribe activated the Shingle
Springs Tribal Gaming Authority (the “Authority”), previously established by
tribal Resolution 2004-18 as an instrumentality of the Tribe, by appointing the
Management Board of the Authority; and the governmental and proprietary powers
and rights of the Tribe over the development, construction, operation, promotion
and financing of the Foothill Oaks Casino and the Enterprise, as described in
Section 1 of Ordinance 2004-18, thereby became the delegated responsibility of
the Authority (such activation and delegation being referred to as the
“Authority Activation”).
     G. The Tribe, the Authority and LKAR have contemporaneously herewith
executed an Assignment and Assumption Agreement dated as of April 20, 2007 by
which, in connection with the Authority Activation, the Tribe assigned to the
Authority, and the Authority assumed, the Tribe’s rights and responsibilities
under the October 13, 2003 Amended Memorandum Agreement and other Transaction
Documents.
     H. Pursuant to the terms of the January 23, 2007 Second Amendment, the
Tribe agreed that upon the Authority becoming activated the Tribe would cause
the Authority (i) to approve and execute this Third Amendment, (ii) enter into
an agreement reflecting the assignment to and assumption by the Authority of the
Tribe’s rights and responsibilities under the October 13, 2003 Amended
Memorandum Agreement and other Transaction Documents, in accordance with
Section 1 of Ordinance 2004-18; and (iii) adopt a resolution of limited waiver
related to approval of this Third Amendment.
     I. Financing and construction of the Project and the dedicated interchange
from US 50 providing direct access to the Shingle Springs Rancheria was delayed
because of litigation commenced by El Dorado County. The Tribe has entered into
an agreement with El Dorado County and received judicial decisions in connection
with the litigation, and has also received a permit from the California
Department of Transportation (“CALTRANS”), which will now allow construction of
the US 50 dedicated interchange to begin.
     J. Consistent with the January 23, 2002 FONSI issued by the NIGC in
connection with its approval of the October 13, 2003 Amended Memorandum
Agreement, including the requirement that the Tribe obtain approval of the US 50
dedicated interchange by CALTRANS and the BIA “prior to construction and
operation” of the Project, and also the Tribe’s July 7, 2004 assurance that “it
will not open and operate its gaming facility . . . until the US 50 dedicated
interchange is completed and open to traffic,” construction of the US 50
dedicated interchange and the Project is scheduled to commence in May 2007, and
the Tribe expects to close on the Facility Loan financing in June 2007.
     K. In connection with the financing and construction of the Project and the
US 50
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

3



--------------------------------------------------------------------------------



 



dedicated interchange, the Authority and LKAR desired to further amend the
October 13, 2003 Amended Memorandum Agreement as deemed necessary by the
Authority and LKAR; accordingly, the Authority and LKAR entered into a Third
Amendment to the October 13, 2003 Amended Memorandum Agreement dated as of
April 20, 2007; since signing the Third Amendment dated as of April 20, 2007,
the Authority and LKAR desire to make certain technical revisions to that
agreement before approval by the NIGC and such necessary modifications are
incorporated herein; and, accordingly, the Authority and LKAR agree to enter
into this Third Amendment in connection with the Project. Therefore, the parties
hereto intend that this Third Amendment is to supersede and replace in all
respects the Third Amendment dated as of April 20, 2007.
     L. This Third Amendment shall become effective when approved and executed
by the Chairman of the NIGC.
     M. Any dispute regarding this Third Amendment is to be subject to the
dispute resolution and governing law provisions contained in the October 13,
2003 Amended Memorandum Agreement, as well as the Authority’s resolution of
limited waiver to be attached as Exhibit E thereto.
     NOW, THEREFORE, in consideration of the above circumstances and the
hereinafter mutual promises and covenants, and for other good and valuable
consideration as set forth herein, the receipt and sufficiency of which are
expressly acknowledged, the Authority and LKAR agree as follows:
     1. This Third Amendment shall become effective when approved and executed
by the Chairman of the NIGC.
     2. The Authority acknowledges and agrees that, through and subject to the
Assignment and Assumption Agreement dated as of April 20, 2007, the Tribe has
duly assigned and delegated to the Authority all of its right, title, interest
and obligations in and to the Project, the Enterprise, the October 13, 2003
Amended Memorandum Agreement, and the Authority has accepted the assignment and
assumption of each of the same. Without limiting the generality of the
foregoing, and for avoidance of doubt, the Authority and LKAR agree that any and
all Minimum Guaranteed Monthly Payments and other disbursements or advances
which were to be made to the Tribe under Sections 2.3, 2.5, 6.3, 6.5, or 6.7 of
the October 13, 2003 Amended Memorandum Agreement shall hereafter be made by
LKAR to the Authority rather than the Tribe.
     3. New definitions shall be added to Article 1 of the October 13, 2003
Amended Memorandum Agreement is amended to read as follows:
     “Affiliate” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the specified Person. For the
purposes of this definition, “control” (including the terms controlling,
controlled by, or under common control with) means the possession, direct or
indirect, of the power to direct or cause the direction of the management
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

4



--------------------------------------------------------------------------------



 



and policies of a person, whether through the ownership of voting securities,
partnership or member interests, by contract or otherwise.
     “Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement dated as of April 20, 2007 between the Tribe, LKAR and the Authority,
as amended from time to time, whereby the Tribe has duly assigned and delegated
to the Authority effective April 20, 2007, all of its right, title, interest and
obligations in and to this Amended Memorandum Agreement and other Transaction
Documents, the Authority has accepted the assignment and assumption of each of
the same, and LKAR has consented to such assignment and assumption.
     “Authority” means the Shingle Springs Tribal Gaming Authority, the tribal
agency established pursuant to tribal Resolution 2004-18, as amended from time
to time, as an instrumentality of the Tribe to own and operate the Project and
Enterprise.
     “Person” means any person or entity, whether an individual, trustee,
corporation, general partnership, limited partnership, limited liability
company, limited liability partnership, joint stock company, trust, estate,
unincorporated organization, business association, Indian tribe, commission,
instrumentality, firm, joint venture, Governmental Authority, or otherwise.
     “Tribal Agreement” means that certain Tribal Agreement dated as of
April 20, 2007, executed by and between the Tribe and LKAR, as amended from time
to time.
     4. Section 1.12 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     1.12 “Costs of Construction” means all costs incurred by the Tribe or LKAR
pursuant to this Amended Memorandum Agreement in the aggregate to develop,
construct and complete the Facility (and the commercial access road/interchange
providing access to the Gaming Site), including, without limitation, labor,
materials, all furniture, fixtures and equipment (including gaming equipment)
necessary for the opening of the Facility to the public, builder’s risk
insurance, surveys, permits, interest on the Facility Loan, Land Acquisition
Loan or Transition Loan incurred prior to the opening of the Facility to the
public, payment and performance bonds, architectural plans and services, and a
resort feasibility study, but excluding Initial Costs of Operation. The final
amount of costs to be included in the Costs of Construction shall be determined
by mutual agreement of the parties and shall be documented in the Approved
Construction Budget.
     5. Section 1.13 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

5



--------------------------------------------------------------------------------



 



     1.13 “Costs of Gaming Operations” means all expenses for the operation of
the Enterprise’s Class II Gaming and III Gaming activities pursuant to Generally
Accepted Accounting Principles (“GAAP”), including but not limited to the
following: (1) all fees imposed by the Tribal Gaming Commission, including but
not limited to fees based upon the Enterprise’s gross receipts from operation of
Class II Gaming and Class III Gaming at the Facility, (2) fees imposed upon the
Enterprise by the National Indian Gaming Commission based upon its gross
receipts from Class II Gaming and Class III Gaming, (3) all funds required by
the Tribal-State Compact to be paid by the Tribe, including but not limited to
any contributions and license/regulatory fee reimbursements payable to the State
pursuant to the Tribal-State Compact, (4) the amount required by the
Tribal-State Compact to fund or support programs for the treatment and
assistance of compulsive gamblers and for the prevention of compulsive gambling,
(5) license or other fees for background investigations upon “key employees” and
“primary management officials”, (6) depreciation applicable to the portion of
the Facility in which the Enterprise operates Class II Gaming and Class III
Gaming and depreciable items located therein, (7) costs of administration,
hiring, firing and training employees working in or for the Enterprise’s
Class II Gaming and Class III Gaming activities, (8) compensation and benefits
to such employees, (9) management compensation to be paid Manager under
Section 6.5(b) hereof, (10) interest incurred after the Commencement Date
pursuant to the Interim Promissory Note, the Facility Note (excluding any
interest incurred (i) on amounts of the Facility Loan (or any refinancing or
replacement thereof) used to fund any account or escrow arrangement associated
with any litigation expenses pertaining to the Project, which account amounts
shall include any capitalized interest thereon and finance fee costs associated
therewith, and (ii) on amounts of the Facility Loan (or any refinancing or
replacements thereof) used to fund payment in settlement of the “Queen
Stipulated Judgment” between the Tribe and certain parties effective as of
March 6, 2006), the Operating Note or Section 6.5(a)(vi) hereof attributable to
Class II Gaming and Class III Gaming activities, and (11) total gaming-related
costs, fees and expenses, including, without limitation, materials, supplies,
inventory, utilities, repairs, maintenance, insurance, bonding, marketing,
advertising, annual audits, accounting, legal or other professional and
consulting services, security or guard services, and such other costs, expenses
or fees necessarily, customarily and reasonably incurred in the operation of the
Enterprise’s Class II Gaming and Class III Gaming, and necessary travel expenses
incurred subsequent to the Commencement Date for officers and employees of
Manager and authorized representatives of the Tribe in connection with the
Project; provided, however, that “Costs of Gaming Operations” shall specifically
not include any costs of background investigation of Manager or its employees in
connection with the NIGC or any license fees or costs of background
investigations with licensing with the Tribal Gaming Commission.
     6. Section 1.14 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

6



--------------------------------------------------------------------------------



 



     1.14 “Costs of Incidental Operations” means all expenses pursuant to
Generally Accepted Accounting Principles incurred in operating the hotel,
restaurants, food and beverage service, office space, swimming pool, fitness
center, childcare, kids arcade, golf course and other commercial business areas
comprising the Facility in which the Enterprise conducts neither Class II Gaming
nor Class III Gaming, including, without limitation: (1) depreciation and
amortization applicable to such non-gaming facilities based upon an assumed life
consistent with GAAP, and depreciation and amortization of all other assets
(including without limitation all capital replacements and improvements, and
fixtures, furnishings and equipment) located therein in accordance with GAAP;
(2) all employment costs relating to non-gaming employees working in or for such
commercial business facilities; (3) management compensation to be paid Manager
under Section 6.5(b) hereof; (4) non-gaming supplies and materials, insurance,
(5) interest incurred after the Commencement Date pursuant to the Interim
Promissory Note, the Facility Note (excluding any interest incurred (i) on
amounts of the Facility Loan (or any refinancing or replacement thereof) used to
fund any account or escrow arrangement associated with any litigation expenses
pertaining to the Project, which account amounts shall include any capitalized
interest thereon and finance fee costs associated therewith, and (ii) on amounts
of the Facility Loan (or any refinancing or replacements thereof) used to fund
payment in settlement of the “Queen Stipulated Judgment” between the Tribe and
certain parties effective as of March 6, 2006), the Operating Note or
Section 6.5(a)(vi) hereof attributable to non-Class II Gaming and Class III
Gaming activities, (6) sales, hotel, use or other pass-through taxes collected
on Project patrons which are to be consistent with those collected from patrons
of other similar businesses in El Dorado County, (7) payments made to El Dorado
County pursuant to the Memorandum of Understanding and Intergovernmental
Agreement between the County of El Dorado and the Shingle Springs Band of Miwok
Indians dated September 28, 2006, (8) any commercial access road/interchange
maintenance expense incurred pursuant to the Amended Highway Development
Encroachment Agreement entered into in 2003 between the federal government
through the BIA and the California Department of Transportation and acknowledged
by the Tribe, and (9) other non-gaming costs reasonably and customarily incurred
in operation of such portion of the Enterprise in which neither Class II Gaming
nor Class III Gaming may be conducted; provided, however, that no non-commercial
operations of the Tribe (including, without limitation, any school, hospital or
library) shall be directly or indirectly included within the computation of the
“Costs of Incidental Operations”.
     7. Section 1.17 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     1.17 “Development Agreement” shall mean those provisions of this Amended
Memorandum Agreement that deal with the development and construction of the
Facility, as the same
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

7



--------------------------------------------------------------------------------



 



may be amended or modified. The Development Agreement shall continue until the
earlier of either the Commencement Date or June 11, 2009; provided however, that
the Notes and Security Provisions shall continue until all amounts owing to LKAR
with respect thereto have been paid in full.
     8. Section 1.19 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     1.19 “Dominion Account Agreement” shall mean any agreement granting and
governing the security interest in favor of LKAR in the Dominion Account,
together with all amendments, substitutions and renewals thereof.
     9. Section 1.21 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     1.21 “Enterprise” means the business of the Authority to be commonly known
as the Foothills Oak Casino which will conduct Class II Gaming and Class III
Gaming at the Facility, and which shall include any other lawful commercial
activity allowed in or near the Facility including, but not limited to,
operating and managing office space, kids arcade, child care facility, hotel
with swimming pool and golf course, restaurant, RV park, retail stores,
entertainment facilities, or the sale of fuel, food, beverages, alcohol,
tobacco, gifts, and souvenirs.
     10. Section 1.24 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     1.24 “Facility Loan” means, collectively, the loans, notes, bonds,
equipment leases and/or other debt obligations arranged by Developer for the
Authority, as borrower (excluding the loans, advances or other indebtedness
evidenced by the Interim Promissory Note, the Operating Note or the Land
Acquisition Note), in an aggregate principal amount not to exceed six hundred
seventy five million dollars ($675,000,000) for financing Initial Costs of
Operation and Costs of Construction (including without limitation the
Furnishings and Equipment), which Facility Loan shall be further evidenced by
the Facility Note and other loan documentation as further defined herein.
     11. Section 1.25 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     1.25 “Facility Note” means the promissory notes, bonds and other
documentation evidencing the Facility Loan in a form or forms to be agreed to by
the parties to the Facility Loan, together with all amendments, substitutions
and renewals thereof.
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

8



--------------------------------------------------------------------------------



 



     12. Section 1.33 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     1.33 “Gross Incidental Revenues” means the Enterprise’s total receipts from
operating the hotel, restaurants, food and beverage service, office space,
swimming pool, fitness center, childcare, kids arcade, golf course and other
commercial business areas comprising the Facility in which the Enterprise
conducts neither Class II Gaming nor Class III Gaming, including without
limitation any sales, hotel, use or other pass-through taxes collected on
Project patrons which are to be consistent with those collected from patrons of
other similar businesses in El Dorado County (but excluding any insurance
proceeds received other than business interruption insurance proceeds and
insurance proceeds received to reimburse the Enterprise for any claims included,
or to be included, as Costs of Incidental Operations).
     13. Section 1.42 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     1.42 “Limited Recourse” means that repayment of any advances made under the
Facility Loan, if made directly by LKAR, Land Acquisition Loan and Transition
Loan advances, and all liabilities and obligations of the Authority related to
this Amended Memorandum Agreement, the Facility Loan or Facility Note, if the
Facility Loan is made directly by LKAR, the Land Acquisition Note, the Interim
Promissory Note, the Operating Note, any UCC Financing Statements, any other
Transaction Documents and their applicable documentation, the Facility, or the
Enterprise contemplated by this Amended Memorandum Agreement, and any related
awards, judgments or decrees, shall be payable solely out of undistributed and
future Net Total Revenues of the Enterprise or any other Tribal Gaming
Enterprise, and shall be a limited recourse obligation of the Authority, with no
recourse to tribal assets other than such undistributed and future Net Total
Revenues (except as to: (i) a security interest in the Furnishings and Equipment
purchased with Facility Loan or Transition Loan proceeds or other purchase money
agreements; (ii) the security interest in the undistributed and future Gross
Total Revenues pursuant to the Dominion Account Agreement; and as to any
mortgages or deeds of trust on the Acquired Tribal Lands prior to their transfer
in trust). In no event shall LKAR or its Affiliates have recourse to: (a) the
physical property of the Facility (other than Furnishings and Equipment subject
to the security interest securing the Facility Loan, if made directly by LKAR,
or Transition Loan or other purchase money agreements), (b) Net Total Revenue
distributions already made to the Authority or the Tribe pursuant to this
Amended Memorandum Agreement and/or the Dominion Account Agreement, (c) assets
of the Authority or the Tribe purchased with its Net Total Revenue
distributions, or (d) any other asset of the Authority (other than such
undistributed and future Net Total Revenues of the Enterprise or any other
Tribal Gaming Enterprise).
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

9



--------------------------------------------------------------------------------



 



     14. Section 1.48 of the October 13, 2003 Amended Memorandum Agreement, is
amended to state as follows:
     1.48 “Net Incidental Revenues” means Gross Incidental Revenues less Costs
of Incidental Operations (excluding management compensation as set forth in
Section 6.5 herein).
     15. Section 1.59 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     1.59 “Resolution of Limited Waiver” refers to the limited waivers of
sovereign immunity adopted by the Tribe and the Authority as Exhibit B,
Exhibit C, Exhibit D and Exhibit E, evidencing all approvals required pursuant
to the Tribe’s or the Authority’s governing documents and applicable law.
     16. Section 2.3(b)(i) of the October 13, 2003 Amended Memorandum Agreement
is amended to read as follows:
     (b)(i) The total amount of funds advanced directly from LKAR pursuant to
Section 2.3(a)(i) shall equal the total amount of the Transition Loan. The total
amount of the Transition Loan shall be in an amount not exceeding Sixty Million
Dollars ($60,000,000) in principal amount. The parties agree that as of
April 20, 2007, LKAR has advanced $46,624,205.92 in aggregate principal amount
under the Transition Loan. The Transition Loan shall accrue interest at the
prime interest rate of Chase Manhattan Bank (or any successor bank by
acquisition or merger) plus two percent (2%), which shall adjust as provided in
the Interim Promissory Note. Principal and accrued interest due under the
Transition Loan shall be paid as provided under Section 2.3(c) below.
     17. Section 2.3(a)(i) of the October 13, 2003 Amended Memorandum Agreement
is amended to state as follows:
     (a)(i) LKAR agrees to make the following pre-construction advances to the
Tribe: (1) two hundred fifty thousand dollars ($250,000) upon execution of the
June 11, 1999 Development and Management Agreements; (2) seventy thousand
dollars ($70,000) each month thereafter through March 2005; (3) one hundred
thousand dollars (100,000) each month commencing April 2005 through
February 2006; (4) one hundred twenty five thousand dollars ($125,000) each
month commencing March 2006 through June 2007; (5) up to one hundred seventy
five thousand dollars ($175,000) each month thereafter until the earlier of
either the Commencement Date or through October 2010; (6) a one time payment of
three hundred thousand dollars ($300,000) to be made on or before April 29,
2005; (7) advances for costs incurred in connection with the activities
described in Section 2.2; (8) advances for the
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

10



--------------------------------------------------------------------------------



 



establishment and operation of the Tribal Gaming Commission pursuant to
Section 4.6.6 of the Management Agreement between the Tribe and KARSS entered on
June 11, 1999; (9) expenses relating to the Tribe’s CNIGA activities, subject to
the written approval of LKAR, which approval shall not be unreasonably withheld;
and (10) legal expenses incurred by the Tribe in connection with eliminating
obstacles to the implementation of this Amended Memorandum Agreement, subject to
the written approval of LKAR, which approval shall not be unreasonably withheld.
The Tribe and LKAR agree that all sums previously advanced to the Tribe by KARSS
under the superseded Development and Management Agreements, and by LKAR under
the superseded May 5, 2000 Memorandum of Agreement (excluding advances for
acquisition of the Acquired Tribal Lands), shall constitute advances by LKAR to
the Tribe hereunder, be credited to LKAR’s obligations hereunder, and shall be
subject to the terms of the Transition Loan herein.
     18. Section 2.3(b)(ii) of the October 13, 2003 Amended Memorandum Agreement
is amended to read as follows:
     (b)(ii) The total amount of funds advanced directly from LKAR pursuant to
Section 2.3(a)(ii) shall equal the total amount of the Land Acquisition Loan.
The total amount of the Land Acquisition Loan shall be in an amount not
exceeding Fifteen Million dollars ($15,000,000) in principal amount. The parties
agree that as of April 20, 2007, LKAR has advanced $7,442,411.02 in aggregate
principal amount under the Land Acquisition Loan. The Land Acquisition Loan
shall accrue interest at the prime interest rate of Chase Manhattan Bank (or any
successor bank by acquisition or merger) plus two percent (2%), which shall
adjust as provided in the Land Acquisition Note. Principal and accrued interest
due under the Land Acquisition Loan shall be paid as provided under
Section 2.3(c) below.
     19. The first sentence of Section 2.3(c) of the October 13, 2003 Amended
Memorandum Agreement is amended to read as follows:
     (c) The Land Acquisition Loan and the Transition Loan shall each (i) be
subject to all the terms and conditions of this Amended Memorandum Agreement;
(ii) be repaid solely as Limited Recourse obligations of the Authority without
any cross collateralization from other projects of Authority and without any
other liability or guarantee on the part of the Authority except for the
security interests described herein; and (iii) be repaid as follows: (A) Land
Acquisition Loan principal and accrued interest shall be paid contemporaneously
with and from the proceeds of any initial financing comprising the Facility
Loan; and (B) Transition Loan principal (including without limitation interest
accruing thereon prior to the Commencement Date, which shall be capitalized as
of the Commencement Date) shall be paid in eighty-four consecutive monthly
installments of approximately equal amount, commencing on the thirtieth (30th)
day after the Commencement Date and continuing on the same day of each calendar
month thereafter until all amounts owing under the Transition Loan are paid in
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

11



--------------------------------------------------------------------------------



 



full (payments to be adjusted from time to time as necessary to fully repay all
principal, plus accrued interest from and after the Commencement Date thereon,
by the date of the final such monthly installment). Each payment under the
Transition Loan shall be applied first to the payment of accrued interest on the
principal balance thereunder, and the remainder shall be applied to principal.
     20. The first Sentence of Section 2.4(c) of the October 13, 2003 Amended
Memorandum Agreement is amended to read as follows:
     (c) The Construction Contract shall contain such provisions for the
protection of the Authority and LKAR as the parties deem appropriate, and shall
provide that construction of the Facility shall commence within such time as the
parties agree after receiving NIGC Approval, and any necessary Tribal Gaming
Commission approvals (not to be unreasonably withheld), following and subject to
the granting of all approvals necessary to commence construction and obtaining
the Facility Loan; and shall also provide that the General Contractor, and all
its subcontractors, shall exert its best efforts to complete construction within
such time as the Authority and LKAR agree.
     21. Section 2.4(c) of the October 13, 2003 Amended Memorandum Agreement is
amended by adding the following sentence to the section:
Notwithstanding the foregoing, the terms of the Construction Contract may be
modified as mutually agreed by the Authority and LKAR.
     22. Section 2.4(g) of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     (g) LKAR, with the assistance of the Architect, shall submit to the
Authority, for its review and approval, the specifications for Furnishings and
Equipment. Thereafter, LKAR shall select and procure vendors for purchase by the
Authority of Furnishings and Equipment required to operate the Enterprise in
conformity with such specifications. The cost of Furnishings and Equipment shall
be financed through the Facility Loan. Alternatively, in the sole discretion of
the Authority, LKAR may arrange for the procurement of Furnishings and Equipment
on lease terms consistent with the terms provided as to the Facility Loan.
     23. The first sentence of Section 2.5(c) of the October 13, 2003 Amended
Memorandum Agreement is amended to read as follows:
     (c) The Costs of Construction (including Furnishings and Equipment) and
Initial Costs of Operation shall equal the total cost of the Facility Loan. The
total amount of the
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

12



--------------------------------------------------------------------------------



 



Facility Loan shall be in an amount up to but not exceeding six hundred seventy
five million dollars ($675,000,000).
     24. Section 2.5(d) of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     (d) The Facility Loan, if made directly by LKAR, shall (i) be subject to
all the terms and conditions of this Amended Memorandum Agreement; (ii) be
evidenced by the Facility Note (in a form consistent with the terms of this
Development Agreement if LKAR makes the advances); and (iii) be repaid solely as
a Limited Recourse obligation of the Authority without any cross
collateralization from other projects of Authority and without any other
liability or guarantee on the part of the Authority except the security
interests described herein. Except for the Minimum Guaranteed Monthly Payment to
the Authority and repayment of the Operating Note, repayment of the Facility
Loan, if made directly by LKAR, shall have first priority on any Net Gaming
Revenues and Net Incidental Revenues generated by the Enterprise or any other
Tribal Gaming Enterprise. Subject to the foregoing, the Authority agrees to
grant to LKAR to the extent LKAR directly makes the Facility Loan, a first
priority and perfected security interest, including a Dominion Account
arrangement pursuant to the Dominion Account Agreement (in a form consistent
with the terms of this Development Agreement), on any Gross Gaming Revenues and
Gross Incidental Revenues of the Enterprise or any other Tribal Gaming
Enterprise in order to secure repayment of the Facility Note, and such Facility
Loan, if made directly by LKAR, may also be secured on a first priority and
perfected basis by any Furnishings and Equipment financed by proceeds of the
Facility Loan or Transition Loan or other purchase money agreements pursuant to
the Security Agreement. If LKAR directly makes the Facility Loan, the Authority
agrees not to encumber any of the assets of the Facility or the Enterprise
without the written consent of LKAR, which consent will not be unreasonably
withheld; except that the Authority shall have the right without the consent of
LKAR to grant security interests in the Enterprise’s revenues which are
subordinate to LKAR’s interests under this Amended Memorandum Agreement and all
related documents and agreements pursuant to a subordination agreement in form
and substance acceptable to LKAR. The Authority agrees to enter into a limited,
transactional waiver of sovereign immunity and consent to jurisdiction and
arbitration with respect to the Facility Loan as to LKAR, if LKAR directly makes
the Facility Loan, as provided in the Resolution of Limited Waiver.
     25. Section 2.5(e) of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     (e) The Authority shall retain the right to prepay the Facility Loan, if
made directly by LKAR, in whole or in part, without imposition of any prepayment
penalty.
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

13



--------------------------------------------------------------------------------



 



     26. Section 2.5(f) of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     (f) It is the understanding of the parties that the Facility Loan will be
the sole responsibility of the Authority and, if made directly by LKAR, will be
a Limited Recourse obligation of the Authority and will not be subject to any
other guarantee or obligation on the part of the Authority except the security
interests and liens described herein.
     27. Section 2.11 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     2.11 Limited Waiver of Sovereign Immunity. By this Amended Memorandum
Agreement, neither the Tribe nor the Authority waives, limits, or modifies its
sovereign immunity from unconsented suit except as provided in the Resolution of
Limited Waiver. The Authority understands that the agreement of the Tribe and
the Authority to adopt an enforceable Resolution of Limited Waiver is a material
inducement to the LKAR’s execution of this Amended Memorandum Agreement and is a
condition precedent to any of the respective obligations of the parties under
this Amended Memorandum Agreement. The Authority further agrees that it will not
amend or alter or in any way lessen the rights of the LKAR as set forth in the
Resolution of Limited Waiver, which is attached hereto and incorporated here by
reference. This Section 2.11 shall survive the termination of this Amended
Memorandum Agreement, regardless of the reason for the termination.
     28. Section 2.14 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     2.14 Term of Development Agreement. Unless sooner terminated as provided in
this Amended Memorandum Agreement, the term of the Development Agreement shall
run until the earlier of either (i) the Commencement Date; or (ii) June 11,
2009; provided however, that the Notes and Security Provisions shall continue
until all amounts owing to LKAR with respect thereto have been paid in full.
     29. Section 5.6 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     5.6 Property Insurance. LKAR, acting as agent for the Authority, shall
procure replacement value all-risk casualty and extended hazard insurance in
appropriate coverage amounts which shall insure the Facility and any fixtures,
improvements and contents located therein against lost or damage by fire, theft
and vandalism. Such casualty insurance policy or policies shall name the
Authority and LKAR, and the Facility Loan lenders as insureds. Unless otherwise
required by the terms of the Facility Loan, all such casualty insurance
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

14



--------------------------------------------------------------------------------



 



proceeds shall be applied to the immediate replacement of the applicable
Facility part or fixture, improvements or contents therein unless the parties
agree otherwise. Subject to the terms of Sections 7.4 and 7.6 hereof, unless
otherwise required by the terms of the Facility Loan, any excess insurance
proceeds that are not used to repair, replace or reconstruct the applicable
damaged Enterprise assets shall be deposited into the Dominion Account and
disbursed in accordance with the same terms and provisions applicable to Gross
Total Revenues, provided however that such excess proceeds (except business
interruption insurance proceeds) shall be excluded from Net Total Revenues for
purposes of calculating the management compensation of LKAR under Section 6.5(b)
hereof.
     30. Section 5.10 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     5.10 Insurance Proceeds. Subject to the terms of Sections 7.4 and 7.6
hereof, and unless otherwise required by the terms of the Facility Loan, any
insurance proceeds received with respect to the Enterprise, except as provided
in Section 5.6 hereof, shall be deposited into the Dominion Account and
disbursed in accordance with the same terms and provisions applicable to Gross
Total Revenues, provided, however, that if there is any insurance recovery for a
claim related to the operation of the Enterprise for which either the Authority
or LKAR has previously paid from its own separate funds, then, to the extent of
amounts paid by either of such parties, the insurance proceeds will be paid over
to them and the balance shall be deposited into the Dominion Account as above.
     31. Section 7.1(a) of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     (a) Subject to the provisions of Section 9.2, either party may terminate
this Amended Memorandum Agreement if the other party (or its Affiliates
identified below) commits or allows to be committed a Material Breach (as
hereinafter defined) of this Amended Memorandum Agreement and fails to cure or
to take steps to substantially cure such breach within thirty (30) calendar days
after receipt of a written notice from the non-breaching party identifying the
nature of the Material Breach in specific detail and its intention to terminate
this Amended Memorandum Agreement. Termination is not an exclusive remedy for
breach, and the non-breaching party shall be entitled to other rights and
remedies as may be available. For purposes of this Amended Memorandum Agreement,
a “Material Breach” is any of the following circumstances: (i) failure of LKAR
to provide the Authority with the Minimum Guaranteed Monthly Payments pursuant
to Section 6.3, (ii) material failure of either party to perform in accordance
with this Amended Memorandum Agreement for reasons not excused under
Section 10.6 (Force Majeure), (iii) if any of LKAR’s employees commits theft,
embezzlement or crime of moral turpitude and if, after knowledge of such act or,
if disputed, after determination by arbitration under Article 11, LKAR does not
remove such employee from connection with Class II Gaming or Class III Gaming
operations of the Enterprise within
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

15



--------------------------------------------------------------------------------



 



thirty (30) days after receipt of written notice, (iv) default under the
Facility Note, the Land Acquisition Note, the Interim Promissory Note, the
Operating Note, any other Transaction Document or any document or agreement
related thereto by the Authority, and any default or misrepresentation by the
Tribe under the Tribal Agreement or any other document or agreement executed by
the Tribe in favor of LKAR or its Affiliates; or (v) any representation or
warranty made pursuant to Section 10.11 or 10.12 proves to be knowingly false or
erroneous in any material way when made. Any final notice of termination
hereunder shall be in writing detailing the reason the party considers the
Material Breach not to be cured and must be delivered to the other party before
such termination becomes effective
     32. Section 6.8 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     6.8 Development and Construction Cost Repayment. The maximum dollar amount
for repayment of development and construction costs for the Facility and
Enterprise shall be six hundred seventy five million dollars ($675,000,000).
Subject to any applicable Legal Requirements, the parties may increase the
maximum repayment amount by mutual written agreement.
     33. Section 10.3 of the October 13, 2003 Amended Memorandum Agreement is
amended to substitute certain of the notice address, as follows:

  (a)   In place of the Notice to the Tribe, the following notice:        
Shingle Springs Tribal Gaming Authority
P.O. Box 1660
El Dorado, CA 95623-1660
Attn: Chairman

  (b)   In place of the notice to Anthony Cohen, Esq., the following notice:    
    Barbara E. Karshmer
Karshmer & Associates
2150 Shattuck Avenue, Suite 725.
Berkeley, CA 94704
Fax: 510-841-6167

  (c)   Adding the following notice after notice to Lakes LKAR-Shingle-Springs,
LLC:

Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version



16



--------------------------------------------------------------------------------



 



      With a Copy to: Damon E. Schramm

General Counsel
Lakes Entertainment, Inc.
130 Cheshire Lane, Suite 101
Minnetonka, Minnesota 55305
Fax: (952) 449-7068

  (d)   In place of the notice to Brian Klein, Esq., the following notice:      
  Daniel R. Tenenbaum, Esq.
Gray Plant Mooty
500 IDS Center
80 South Eighth Street
Minneapolis, MN 55402-3796
(612) 632-3050
Fax: (612) 632-4050

     34. Section 10.10 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     10.10 Sovereign Immunity. Except as described in the Resolution of Limited
Waiver, each attached hereto as exhibits which are incorporated herein by
reference, nothing in this Amended Memorandum Agreement, as amended, shall be
deemed or construed to constitute a waiver of sovereign immunity of the
Authority and the only applicable waivers of sovereign immunity shall be those
expressly provided and executed by the Authority’s duly authorized
representative and substantially conforming to the form as approved by the
parties. The parties agree that they will not amend or alter the Resolution of
Limited Waiver in any way which will lessen the rights of any party as set forth
in the Resolution of Limited Waiver. This Section 10.10 shall survive
termination of this Amended Memorandum Agreement, regardless of the reason for
the termination.
     35. Section 10.12 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     10.12 Representations and Warranties of the Authority. The Authority hereby
represents and warrants as follows:
     (a) The Tribe is a duly organized Indian tribe under the laws of the Tribe
and the United States, and the Authority is duly organized under the laws of the
Tribe.
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

17



--------------------------------------------------------------------------------



 



     (b) The Authority has full legal right, power and authority under the laws
for the Tribe and has taken all official Management Board actions necessary
(i) to assume and enter into this Amended Memorandum Agreement and related
Transaction Documents (as defined below) and authorize the Authority to assume,
execute and deliver this Amended Memorandum Agreement, including any amendment
thereto, the Operating Note, Dominion Account Agreement, Security Agreement, the
Facility Note and other Facility Loan documentation (if the Facility Loan is
made directly by LKAR), Land Acquisition Note and Interim Promissory Note, and
any and all other documents and agreements executed by the Authority or the
Tribe related thereto (collectively and as amended, renewed, or extended from
time to time, the “Transaction Documents”), (ii) to perform its obligations
hereunder and thereunder, and (iii) to consummate all other transactions
contemplated by this Amended Memorandum Agreement and other Transaction
Documents.
     (c) This Amended Memorandum Agreement (and the other Transaction
Documents), as amended, constitute valid and binding obligations, enforceable
against the Authority in accordance with their terms, executed by the Authority
or the Tribe in connection therewith, and when approved by the NIGC, will
constitute, together with the other Transaction Documents, valid and binding
obligations, enforceable against the Authority in accordance with their terms.
     (d) Subject to the provisions of Section 10.11(d), the execution and
delivery of this Amended Memorandum Agreement (and other Transaction Documents),
as amended, the performance by the Authority of its obligations hereunder and
thereunder, and the consummation by the Authority of the transactions
contemplated hereby will not violate any contract or agreement to which the
Tribe or the Authority is a party, law, regulation, rule or ordinance, or any
order, judgment or decree of any federal, state, tribal or local court, or
require any approval by Governmental Authorities beyond those contemplated
herein.
     (e) Neither LKAR, the Project, the Facility, the Enterprise nor the
transaction(s) between the parties contemplated by this Amended Memorandum
Agreement, the Operating Note, and any related security documents and
instruments described herein as amended, are now, or at any time during the term
of this Amended Memorandum Agreement will be, subject to any tribal tax of any
sort that will put the Facility or the Enterprise, or any portion thereof, nor
the transaction(s) between the parties contemplated by the Transaction
Documents, at a competitive disadvantage with businesses in the same or like
industries.
     (f) The Tribe (and the Authority under delegated powers from the Tribe) is
legally permitted to conduct Class II Gaming and Class III Gaming (pursuant to
the Tribal-State Compact) activities in the State under all Legal Requirements,
and the Gaming Site for the Project constitutes “Indian lands” upon which the
Tribe may legally conduct gaming under IGRA.
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

18



--------------------------------------------------------------------------------



 



     (g) Neither the Tribe nor any of its Affiliates has enacted any law,
ordinance, resolution, rule or regulation impairing the rights or obligations of
the Authority or LKAR under this Amended Memorandum Agreement or under any
Transaction Documents, as amended, contemplated hereby.
     (h) The Tribal Agreement constitutes a valid and binding obligation,
enforceable against the Tribe in accordance with its terms.
     36. Section 10.13 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     10.13 Governing Law.
     (a) This Amended Memorandum Agreement and (except as the law of another
State may be specifically chosen as the governing law therein) the other
Transaction Documents have been negotiated, made and executed at the Authority’s
office located in the State of California and shall be construed in accordance
with the applicable laws of the State of California, without regard to its
conflict of laws provisions, and applicable Tribe and federal laws.
     (b) Use of the laws of the State of California for the foregoing limited
purpose of interpretation and construction is not intended to and shall not
otherwise (i) incorporate substantive laws or regulations of the State of
California, including usury laws or any present or future provisions of the
State of California that would restrict the rate of interest upon any loan,
advance or other financial accommodation contemplated by any Transaction
Document, or (ii) grant any jurisdiction to the State of California or any
political subdivision thereof over the Gaming Site or the Property.
     (c) Any other provision of this Amended Memorandum Agreement or any other
Transaction Document to the contrary notwithstanding, (i) in no event shall the
rate of interest payable in connection with the indebtedness incurred pursuant
to any Transaction Document or in connection with the transactions contemplated
by any Transaction Document exceed the maximum nonusurious interest rate, if
any, at any time or from time to time permitted to be contracted for, taken,
reserved, charged or received under applicable law (“Maximum Rate”), and (ii) if
at any time the rate of interest that would otherwise be payable on any such
indebtedness would exceed any such Maximum Rate, then the rate of interest that
would otherwise be contracted for, taken, reserved, charged or received under
such indebtedness shall be reduced to such Maximum Rate.
     37. Section 10.14 of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

19



--------------------------------------------------------------------------------



 



     10.14 Entire Agreement. This Amended Memorandum Agreement (including all
its exhibits and related Transaction Documents, along with tribal Resolution
2004-18 approving the establishment of the Shingle Springs Tribal Gaming
Authority and its related Ordinance(and any amendments thereto as of April 20,
2007), the June 16, 2004 Amendment to this Amended Memorandum Agreement, the
June 16, 2004 Consent Agreement entered into by the parties, tribal Resolution
2004-23 concerning the June 16, 2004 Amendment and Consent Agreement, the
January 23, 2007 Second Amendment to this Amended Memorandum Agreement, tribal
Resolution 2007-04 concerning the January 23, 2007 Second Amendment, the
April 20, 2007 Assignment and Assumption Agreement, the April 20, 2007 Tribal
Agreement and tribal Resolution 2007-18 concerning the Tribal Agreement and the
April 20, 2007 Assignment and Assumption Agreement , the May 17, 2007 Third
Amendment to this Amended Memorandum Agreement, and Authority Resolution 2007-05
concerning the May 17, 2007 Third Amendment), represents the entire agreement
between the parties and supersedes all prior agreements relating to the subject
matter of Class II Gaming and Class III Gaming to be developed and conducted by
the Authority at the Facility and operations of the Enterprise. The parties
hereto intend that this Amended Memorandum Agreement (and related Transaction
Documents) is to supersede and replace the May 5, 2000 Memorandum of Agreement
and any other prior agreements between the Tribe and LKAR in connection with the
Project.
     38. Section 11.3(b) of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     (b) If the dispute is not resolved to the satisfaction of the parties
within thirty (30) calendar days after the first meeting in Section 11.3(a)
above, then any claim, controversy or dispute arising out of or relating to this
Amended Memorandum Agreement, Facility Note, Land Acquisition Note, the Interim
Promissory Note, the Operating Note, or any other Transaction Document, or any
alleged default hereunder or breach of any provisions thereof, shall be
submitted to binding arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association in effect at the time of
submission; except that: (a) the question whether or not a dispute is arbitrable
under this Amended Memorandum Agreement or any other Transaction Document shall
be a matter for binding arbitration by the arbitrators, such question shall not
be determined by any court and, in determining any such question, all doubts
shall be resolved in favor of arbitrability; and (b) discovery shall be
permitted in accordance with the Federal Rules of Civil Procedure, subject to
supervision as to scope and appropriateness by the arbitrators. Judgment on any
arbitration award may be entered in any court having jurisdiction over the
parties pursuant to the Resolution of Limited Waiver. The Authority, on behalf
of itself and each of its Affiliates, agrees that any arbitration proceeding
hereunder may be consolidated with any other arbitration proceeding that any of
LKAR or its respective Affiliates may bring against the Authority, the Tribe or
any of their respective Affiliates.
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

20



--------------------------------------------------------------------------------



 



     39. Section 11.3(f) of the October 13, 2003 Amended Memorandum Agreement is
amended to read as follows:
     (f) The arbitration award shall be in writing signed by each of the
arbitrators, and shall state the basis for the award. The arbitration award
shall be set forth in reasonable detail as to its findings of fact and law, and
basis of determination of award form and amount. In connection with any
arbitration award, the arbitrators shall be empowered to take the actions and
enforce the judicial remedies described in Paragraph 5 of the Resolution of
Limited Waiver; provided however, that although the arbitrators may award
damages in the event the Tribe, the Authority or the Tribal Gaming Commission do
not comply with the award, the arbitrators may not require the Tribe, the
Authority or the Tribal Gaming Commission to take or modify any governmental
legislative decision or action which the arbitrators have determined has
resulted in the dispute between the parties and is contrary to the parties’
rights, liabilities or obligations under this Amended Memorandum Agreement, the
Facility Note, if the Facility Loan is made directly by LKAR, the Land
Acquisition Note, the Interim Promissory Note, the Operating Note, or any other
Transaction Document, as amended, (“Specific Performance Restriction”). Provided
further, that: (a) should the arbitrators determine that there has been an
intentional bad faith violation of a party’s rights under this Amended
Memorandum Agreement or any other Transaction Document by the Tribe, the
Authority or Tribal Gaming Commission, and if the Tribe, the Authority or the
Tribal Gaming Commission do not reverse such intentional bad faith violation
through governmental legislative decision or action within thirty (30) days
after being notified by the arbitrators of such determination, then the
arbitrators shall award one-and-half (11/2 ) times damages to LKAR, or its
Affiliates, as applicable, for damages suffered as a consequence of the Tribe’s,
the Authority’s or Tribal Gaming Commission’s intentional bad faith violation;
and (b) such Specific Performance Restriction shall not prevent LKAR, or its
Affiliates, as applicable, from enforcing the Facility Note, if the Facility
Loan is made directly by LKAR, the Land Acquisition Note, the Interim Promissory
Note, the Operating Note, the Security Agreement, the Dominion Account
Agreement, or the liens and security interests granted thereunder, nor from
realizing on collateral encumbered thereby.
     40. The reference to “Depository” in Section 11.3(j) of the October 13,
2003 Amended Memorandum Agreement is amended to read “depository holding the
Dominion Account”.
     41. The List of Exhibits page of the October 13, 2003 Amended Memorandum
Agreement is amended to read as follows:
LIST OF EXHIBITS
     Exhibit A       Legal Description of Gaming Site
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

21



--------------------------------------------------------------------------------



 



     Exhibit B       Resolution 2003-12 concerning Limited Waiver of Immunity
from Suit
     Exhibit C       Resolution 2004-23 concerning Limited Waiver of Immunity
from Suit
     Exhibit D       Resolution 2007-04 concerning Limited Waiver of Immunity
from Suit
     Exhibit E       Authority Resolution 2007-05 concerning Limited Waiver of
Immunity from Suit
     42. The Authority and LKAR agree that any dispute between them in
connection with this Third Amendment shall be subject to the dispute resolution
procedures and limited waiver of sovereign immunity contained in the October 13,
2003 Amended Memorandum Agreement (as heretofore and hereafter amended) and
Authority Resolution 2007-05 concerning this Third Amendment, attached to the
October 13, 2003 Amended Memorandum Agreement as Exhibit E.
     43. The Authority and LKAR agree that capitalized terms used herein and not
defined shall have the meanings given them in the October 13, 2003Amended
Memorandum Agreement.
     44. The Authority and LKAR agree that this Third Amendment shall be
construed in accordance with and governed by the internal laws and decisions of
the State of California, without giving effect to its choice of law principles;
and may be executed in any number of counterparts and by facsimile, each of
which shall be considered an original but together shall constitute one and the
same instrument.
     45. The Authority and LKAR agree that no modification, amendment or change
to this Third Amendment shall be valid unless the same is in writing and signed
by the party against which the enforcement of such modification, amendment or
change is sought. The parties hereto specifically intend and agree that this
Third Amendment is to supersede and replace in all respects the Third Amendment
dated as of April 20, 2007.
     46. Except as amended above, all other provisions of the October 13, 2003
Amended Memorandum Agreement shall remain in full force and effect as originally
stated and are equally applicable hereto.
[Signature Page Follows]
Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this May 17, 2007
Third Amendment to the October 13, 2003 Amended Memorandum Agreement.

      Shingle Springs Tribal
Gaming Authority   Lakes KAR-Shingle Springs, LLC By: /s/ Richard Lawson  
By:  /s/ Timothy Cope
 
Its: Management Board Chairman  
 
Its: President/CFO   By: /s/ Beth Bodi    
 
Its: Secretary    

            Approved pursuant to 25 U.S.C. §2711

National Indian Gaming Commission
      By:  /s/ Philip Hogen      
 
Its: Chairman       

Third Amendment to
October 13, 2003 Amended Memorandum Agreement
05/17/07 execution version

23